      Case 2:18-cv-00694-KWR-CG Document 17 Filed 08/13/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIE C. GREENE,

      Plaintiff,

v.                                                         No. CV 18-694 KWR/CG

CORRECT CARE SOLUTIONS, et al.,

      Defendants.

                              ORDER TO CURE DEFECTS

      THIS MATTER is before the Court on review of the record. On June 22, 2020, the

Court ordered service on Defendants Sergeant FNU Benavidez, Head Nurse Denise

Villainda, and Officer Brian Stanford. (Doc. 12 at 3). Service was effectuated on each

named Defendant on June 22 and June 23, 2020, at the address listed in Plaintiff Willie

Greene’s Complaint. On July 6 and July 23, 2020, however, the mail was returned as

undeliverable. (Doc. 14); (Doc. 15); (Doc. 16).

      IT IS THEREFORE ORDERED that Mr. Greene shall provide a correct mailing

address for service of the named Defendants Sergeant FNU Benavidez, Head Nurse

Denise Villainda, and Officer Brian Stanford, no later than September 14, 2020.

      IT IS SO ORDERED.


                                  __________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
